Lewis, J.
The judgment of the trial judge complained of was doubtless based upon the decisions of this court in the cases of Roff, Sims & Co. v. Johnson, 40 Ga. 555, and Robson v. Lindrum, 47 Ga. 250. On page 558 of the volume first cited, McCay, J., in delivering the opinion, says: “But we are of opinion that the family of a deceased parent takes the ‘ homestead’ subject to the other provision made for their support. These several acts are to be construed together. Their com-*675moil purpose is to provide for the family of a debtor whose estate is about to be swept away for the payment of his debts; and we think it is doing no violence to the intentions of the legislature to hold that the family of a deceased debtor can not take them all. The dower to the widow, the year’s support, and the homestead have all a common object; and until the legislature has more distinctly spoken, we are of opinion that they must choose between them. . . The homestead is subject to the dower; and so too is the exemption of personalty subject to the year’s support. Whatever of the year’s support has been received is to be deducted from the amount of the $1,000.00. We are aware that the acts upon these subjects do not expressly so provide; but upon a careful revision of the whole subject, we think this view of it is consistent with the acts; and until the legislature makes a more definite provision on the subject, we think this most in accord with the principle on which the acts are founded, and with the general intent of the lawmaking power in their enactments.” In the case in 47 Ga. it was directly decided, that where a widow and minor children had had set apart to them a year’s support of $1,000.00 in specie, they were not entitled to any exemption of personalty in the estate of the deceased husband. It is true these decisions were rendered under the provisions of the law relating to homesteads allowed by the constitution of 1868; but there can be no possible reason why the same principle is not now applicable where a widow for herself and children has obtained a year’s support, and afterwards seeks a homestead or exemption in other property of the estate.
Speaking for myself, if it were an original proposition before this court, I would not be prepared to hold that the rulings in the cases above cited were correct. A year’s support was intended by the law to provide for a temporary emergency, to wit, to supply the widow and minor children of the decedent with the necessaries of life during the time when the estate is necessarily held together by the administrator, and is not ready for distribution. This support is in the nature of a debt against the estate, of the highest dignity; and I think it doubtful whether this temporary provision for the support of the family *676was intended by the legislature to affect the rignt of the family to a homestead or exemption, which is intended for their permanent support as long as the family exists. But, inasmuch as a different construction has been placed upon the legislative intent by this court for over twenty years, and the lawmaking power of the State has not, by. any subsequent legislation, expressed any dissatisfaction with this construction of its intention, and has not made any “move definite provision on the subject,” we think this previous ruling of the court should be adhered to.
It was further contended by counsel for plaintiff in error, that the administrator should have made this objection to the granting of the homestead in this case before the ordinary on the hearing of the application for homestead. The administrator is proceeding to recover this land for the ¡purpose of paying the debts of the deceased; and even if he did not appear before the ordinary, we do not see how such failure could be pleaded in bar of his action in this case; for we know of no law requiring the applicant for homestead to serve notice on the administrator, or authorizing him to be made a party to the application. Besides, under the ruling above announced, the setting apart of this homestead by the ordinary was a nullity. His judgment was therefore void, and can be attacked by any party in any court whenever it is sought to assert the same against his rights.

Judgment affirmed.


All the Justices concurring.